                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION



AMANDA GRAY,
                               Plaintiff,

v.                                                            CIVIL ACTION NO. 2:13-cv-19746

C. R. BARD INC., et al.,

                               Defendants.


                           MEMORANDUM OPINION AND ORDER


          Pending before the court is a Motion for Summary Judgment [ECF No. 47] filed by

defendants C. R. Bard, Inc. (“Bard”) and Tissue Science Laboratories Limited (“TSL”). The

plaintiff has not responded, and the Motion is ripe. The defendants’ Motion is GRANTED in its

entirety and the plaintiff’s claims are DISMISSED with prejudice.

     I.      Background

          This action involves Oklahoma plaintiff, Amanda Gray. The plaintiff was implanted with

PelviSoft Acellular Collagen BioMesh (“PelviSoft”) in 2006. Am. Short Form Compl. [ECF No.

3] ¶¶ 1–11. This case against Bard and TSL resides in the Bard MDL, MDL 2187, one of the seven

MDLs assigned to me by the Judicial Panel on Multidistrict Litigation concerning the use of

transvaginal surgical mesh to treat pelvic organ prolapse (“POP”) and stress urinary incontinence

(“SUI”). The plaintiff alleges the following claims against the defendants: Negligence (Count I);

Strict Liability Design Defect (Count II); Strict Liability Manufacturing Defect (Count III); Strict

Liability Failure to Warn (Count IV); Breach of Express Warranty (Count V); Breach of Implied
Warranty (Count VI); and, Punitive Damages (Count VIII). Am. Short Form Compl. [ECF No. 3]

¶¶ 14.

         The plaintiff has been proceeding in this matter pro se since 2018. Due to the complicated

nature of multidistrict litigation and the plaintiff’s previous efforts to comply with this court’s

orders, the court has been lenient in providing Ms. Gray multiple opportunities to meet discovery

deadlines. Her case has been placed in three different pretrial “waves.” Most recently in June of

2019, this court reassigned the plaintiff’s case to “Bard Wave 10,” allowing her a longer timeframe

to meet pretrial deadlines. [ECF No. 29].

   II.      Legal Standard

            A. Summary Judgment

         To obtain summary judgment, the moving party must show that there is no genuine dispute

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). In considering a motion for summary judgment, the court will not “weigh the

evidence and determine the truth of the matter.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986). Instead, the court will draw any permissible inference from the underlying facts in the

light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587–88 (1986).

         The nonmoving party nonetheless must offer some “concrete evidence from which a

reasonable juror could return a verdict” in his or her favor. Anderson, 477 U.S. at 256. Summary

judgment is appropriate when the nonmoving party has the burden of proof on an essential element

of his or her case and does not make, after adequate time for discovery, a showing sufficient to

establish that element. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The nonmoving

party must satisfy this burden of proof by offering more than a mere “scintilla of evidence” in



                                                 2
support of his or her position. Anderson, 477 U.S. at 252. Likewise, conclusory allegations or

unsupported speculation, without more, are insufficient to preclude the granting of a summary

judgment motion. See Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013); Stone v. Liberty

Mut. Ins. Co., 105 F.3d 188, 191 (4th Cir. 1997).

       The plaintiff failed to respond to the defendants’ Motion, and the court, accordingly,

considers the Motion for Summary Judgment as an unopposed Motion. The court does not,

however, automatically grant an unopposed Motion for Summary Judgment. See Fed. R. Civ. P.

56(e). “[I]n considering a motion for summary judgment, the district court “must review the

motion, even if unopposed, and determine from what it has before it whether the moving party is

entitled to summary judgment as a matter of law.” Blackwell v. Ethicon, Inc., No. 2:12-CV-03155,

2017 WL 2884531, at *2 (S.D.W. Va. July 6, 2017).

           B. Choice of Law

       Under 28 U.S.C. § 1407, this court has authority to rule on pretrial motions in MDL cases

such as this. The choice of law for these pretrial motions depends on whether they involve federal

or state law. “When analyzing questions of federal law, the transferee court should apply the law

of the circuit in which it is located. When considering questions of state law, however, the

transferee court must apply the state law that would have applied to the individual cases had they

not been transferred for consolidation.” In re Temporomandibular Joint (TMJ) Implants Prods.

Liab. Litig., 97 F.3d 1050, 1055 (8th Cir.1996) (internal citations omitted). In cases based on

diversity jurisdiction, the choice-of-law rules to be used are those of the states where the actions

were originally filed. See In re Air Disaster at Ramstein Air Base, Ger., 81 F.3d 570, 576 (5th

Cir.1996) (“Where a transferee court presides over several diversity actions consolidated under the

multidistrict rules, the choice of law rules of each jurisdiction in which the transferred actions were



                                                  3
originally filed must be applied.”); In re Air Crash Disaster Near Chi., Ill., 644 F.2d 594, 610 (7th

Cir.1981); Carlson v. Bos. Sci. Corp., No. 2:13-CV-05475, 2015 WL 1956354, at *2 (S.D.W. Va.

Apr. 29, 2015). In re Digitek Prods. Liab. Litig., MDL No. 2:08–md–01968, 2010 WL 2102330,

at *7 (S.D.W.Va. May 25, 2010).

       If a plaintiff files her claim directly into the MDL in the Southern District of West Virginia,

as is the case here, I consult the choice-of-law rules of the state in which the implantation surgery

took place. See Sanchez v. Boston Scientific Corp., 2:12–cv–05762, 2014 WL 202787, at *4

(S.D.W.Va. Jan. 17, 2014) (“For cases that originate elsewhere and are directly filed into the MDL,

I will follow the better-reasoned authority that applies the choice-of-law rules of the originating

jurisdiction, which in our case is the state in which the plaintiff was implanted with the product.”).

In this case, Ms. Gray received the implantation surgery in Oklahoma. Thus, the choice-of-law

principles of Oklahoma guide this court’s choice-of-law analysis.

       Under Oklahoma law, “the rights and liabilities of parties with respect to a particular issue

in tort should be determined by the local law of the state which, with respect to that issue, has the

most significant relationship to the occurrence and the parties.” Brickner v. Gooden, 525 P. 2d

632, 637 (Okla. 1974); see also Hightower v. Kansas City Southern Ry. Co., 70 P. 3d 835 (Okla.

2003). Under these choice-of-law principles, I apply Oklahoma law. The plaintiff is a citizen of

Oklahoma. Am. Short Form Compl. [ECF No. 3] ¶¶ 4–13. She underwent implantation of the

PelviSoft product in Oklahoma. Id. Because the plaintiff resides in Oklahoma, any injuries suffered

by her would have occurred in Oklahoma. There are no other states that have an apparent

significant interest in this case. Thus, I apply Oklahoma substantive law.




                                                  4
             C. Federal Rules of Civil Procedure Rule 26

          Federal Rules of Civil Procedure Rule 26(a)(2) governs the discovery disclosure rules for

expert witnesses. The Rule requires parties to disclose “to the other parties the identity of any

[expert] witness it may use at trial to present evidence.” Fed. R. Civ. P. 26(a)(2). “Unless otherwise

stipulated or ordered by the court, this disclosure must be accompanied by a written report—

prepared and signed by the witness—if the witness is one retained or specially employed to provide

expert testimony in the case….” Id. The report must contain the following:

                 (i) a complete statement of all opinions the witness will express and
                 the basis and reasons for them; (ii) the facts or data considered by
                 the witness in forming them; (iii) any exhibits that will be used to
                 summarize or support them; (iv) the witness's qualifications,
                 including a list of all publications authored in the previous 10 years;
                 (v) a list of all other cases in which, during the previous 4 years, the
                 witness testified as an expert at trial or by deposition; and (vi) a
                 statement of the compensation to be paid for the study and testimony
                 in the case.

Id. If a party fails to obey a court order to provide discovery then the court may issue further just

orders—such as, dismissing the action or proceedings in whole or in part. Fed. R. Civ. P. 37(b)(2).

   III.      Analysis

          The defendants’ Motion for Summary Judgment turns on the issue of causation, which is a

necessary element of all of the plaintiff’s claims. The defendants argue that Ms. Gray has not

produced an expert report, which Fed. R. Civ. P. 26(a) requires as a mandatory disclosure for every

testifying expert witness. Defs.’ Mot. for Summ. J. [ECF No. 47] 5. Defendants further argue that

because the plaintiff has not produced a competent expert opinion that links PelviSoft to Ms.

Gray’s alleged injuries or that speaks to a design defect in the product, she has failed to offer even




                                                    5
a scintilla of evidence of causation. Id. And thus awarding the defendants summary judgment on

her claims is appropriate. I agree.

       Under Oklahoma law, “expert testimony is necessary to establish medical causation where

injuries are of a character requiring skilled and professional men [and women] to determine the

cause and extent thereof.” Alexander v. Smith & Nephew, P.L.C., 98 F. Supp. 2d 1310, 1318 (N.D.

Okla. 2000); see also Krenek v. St. Anthony Hosp., 217 P.3d 149, 152 (Okla. Civ. App. 2008); see

also Volner v. Union Pac. R. Co., No. CIV 11-003-JHP, 2011 WL 6056552, at *4 (E.D. Okla. Dec.

6, 2011). The rationale behind this requirement rests on the idea that the trier of fact must have

“sufficient technical and scientific evidence at his or her disposal to answer a scientific technical

question of fact.” Parris v. Limes, 284 P.3d 1128, 1133 (Okla. Civ. App. 2009).

       Oklahoma applies this rationale to both negligence and strict liability theories of recovery.

See Alexander, 98 F. Supp. 2d at 1319. For example, in Krenek, the plaintiff was not required to

produce expert testimony in claiming that a hospital negligently failed to secure and supervise him

while he sat in a wheeled chair in a shower, which allegedly resulted in him falling and striking

his head and upper body. Krenek, 217 P.3d at 152. He did not need expert testimony because

determining the origin of the injuries—broken ribs, bruises, and contusions—did not require a

“degree of knowledge or skill not possessed by an average person.” Id. In that case, however the

court distinguished the plaintiff’s obvious injuries from his other claims that the hospital’s

negligence contributed to his later development of pneumonia and pleural effusion. Id. These

additional harms required expert testimony to survive summary judgment because determining

their cause demanded specialized medical knowledge. Id.

       Similarly, in Alexander, the plaintiff’s claims for manufacturers’ products liability, breach

of implied warranty, and breach of express warranty all failed to survive the summary judgment



                                                 6
stage because the plaintiff did not provide “an expert qualified to render an opinion as to the cause

of her injuries.” Alexander, 98 F. Supp. 2d at 1318–22. In that case, the Oklahoma court

commented that expert testimony was crucial to determine how the human body medically reacted

to the device placed therein. Id. Absent that key testimony, there was no evidence of medical

causation between the device and the injuries. Id.

        In this case, the plaintiff has offered no competent expert opinion regarding causation,

either general or specific, as to PelviSoft. The most recent deadline for the plaintiff to disclose

testifying expert witnesses was August 19, 2019, and thus has long since passed. [ECF No. 29]. I

recognize the difficulty of navigating multi-district litigation regarding products liability pro se.

But pro se plaintiffs must still abide by the rules of discovery and must provide sufficient evidence

for their claims.

        At this time, the plaintiff has disclosed two expert witnesses: (1) Dr. Richard Liles, and (2)

Dr. Greg Vigna. [ECF Nos. 36, 20–1]. Dr. Liles appears to have been retained by the plaintiff to

prepare a life care plan for her related to her medical issues. [ECF No. 36]. He has not prepared

and disclosed an expert report, as required by Fed. R. Civ. P. 26(a). Nor has the plaintiff produced

any depositions, affidavits, or anything else prepared by Dr. Liles that outlines his opinions and

theories of the case. Turning to the plaintiff’s second expert, there is no evidence that the plaintiff

has actually retained Dr. Vigna. And even if she has, the plaintiff has not produced an expert report,

affidavit, or any other material prepared by him that speaks to medical causation. Therefore, after

reviewing the record, I find that the plaintiff has not sufficiently disclosed a testifying expert or

provided evidence of an expert opinion on causation.

        Causation between the PelviSoft and the plaintiff’s injuries is an essential element of each

of the plaintiff’s claims, regardless of the theory of liability. The absence of qualified expert



                                                  7
testimony in this case would allow the fact finder to engage in impermissible post hoc reasoning—

(1) the plaintiff did not suffer the alleged injuries; (2) the plaintiff subsequently received the

implant of PelviSoft; (3) the plaintiff then began to suffer injuries ergo PelviSoft’s faulty design,

manufacturing, warnings, or implantation caused the injuries. Although this line of reasoning is

tempting to a layperson, it is too speculative. In Oklahoma, causation of complex medical

diagnoses requires more than a mere temporal link between an implant and symptoms. As in the

case of Alexander, where the plaintiff had to provide expert testimony on how the body medically

responded to the device implanted therein, so too must Ms. Gray provide expert testimony on her

body’s reaction to the implantation of PelviSoft.

       Ms. Gray reportedly suffers from several medical conditions and symptoms, each of which

potentially have multiple etiologies. See [ECF No. 19]. Ms. Gray’s injuries thus are more similar

to the plaintiff’s pneumonia and pleural effusion in Krenek—which necessitated expert testimony

because they were of a character requiring skilled and professional knowledge to determine the

cause and extent—than to the broken ribs the same plaintiff sustained from falling out of the

wheeled chair. Without expert testimony, the plaintiff cannot provide evidence of specific

causation on any of her claims. Therefore, the defendants’ Motion for Summary Judgment [ECF

No. 47] is GRANTED on all claims and thus the court DISMISSES the plaintiff’s case with

prejudice.

       The Clerk is directed to send a copy of this Order to counsel of record and Ms. Gray.

                                              ENTER: December 3, 2019




                                                 8
